                                                              JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


BRIAN WHITAKER,
       Plaintiff,                 CV 19-998 DSF (ASx)

               v.                 JUDGMENT

MACE 26, LLC, and ATEF A.
MALABEH,
      Defendants.



  The Court having granted the motion for default judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
$4,000 in statutory damages, $4,142.50 in attorneys’ fees, and
$490 in costs, for a total amount of $8,632.50. Additionally,
defendants Mace 26, LLC and Atef A. Malabeh are ORDERED to
provide an accessible transaction counter and accessible paths of
travel in and throughout the merchandise aisles at the property
located at 300 E. 5th Street, Los Angeles, California, in
compliance with the Americans with Disabilities Act Accessibility
Guidelines.




Date: June 12, 2019              ___________________________
                                 Dale S. Fischer
                                 United States District Judge
2
